Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
McElroy Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits on a claim filed by Donn L. Wnek pursuant to 30 U.S.C. §§ 901-945 (2012). Upon our review of the record, we conclude that the Board’s decision is supported by substantial evidence and is without reversible error. See McElroy Coal Co. v. Dir., Office of Workers’Comp. Programs, No. 13-0224 BLA (B.R.B. Jan. 14, 2014). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

PETITION DENIED.